HUNTINGTON ASSET SERVICES, INC. 2960 N. Meridian St., Suite 300 Indianapolis, IN 46208 May 31, 2011 EDGARCORRESPONDENCE Linda B. Stirling, Esq. U.S. Securities and Exchange Commission 450 5th Street, NW, 5-6 Washington, DC20549 Re:Unified Series Trust (SEC File Nos. 811-21237 and 333-100654) Dear Ms. Stirling: On behalf of Unified Series Trust (the “Trust”), we are enclosing a preliminary Information Statement pursuant to Section 14(c) of the Securities Exchange Act of 1934 in respect of the 3 to 1 Diversified Equity Fund (the “Fund”), a series of the Trust.This Information Statement relates to the addition of two new sub-advisers for the Fund. Please contact Ms. Dee Anne Sjögren of Thompson Coburn LLP, Trust counsel, at (314) 552-6295 with any questions or comments. Sincerely, /s/ Carol J. Highsmith Carol J. Highsmith Vice President
